The facts of the case are stated in the opinion of the Court delivered by
Maktijj, J.
The defendant is appellant from a judgment, by which the plaintiff recovered from him, as master of the brig Sarah, the amount of disbursements made at his request by them, for the brig, for the account not of her owner, but of persons who had chartered her.
The counsel of the plaintiff has held, that by the grand principles of mercantile law, the master is liable for the disbursements of the vessel, unless relieved from the responsibility, by the express terms of the contract. Holt on Shipping, 319. Abbott, 135, JV. S. Livermore on Agency, 267. Paley, 305. He has contended, the special engagements of the master appears, many of the bills having been paid by his written order. That the defendant cannot avail himself of a plea of novation, as this mode of extinguishing a debt, cannot be presumed, and must be express and unequivocal. ' Civil Code, 2186. Hobson et al vs. Davidson’s Syndic, 8 Martin, 430. Gordon vs. Macarty, 9 ib. 268. Bacon vs. Stone, 2 N. S. 144. Mark vs. Rogers, 4 ib. 97.
This case has been endeavored to be distinguished from others, by the circumstance of the master’s acting for the charterers of the brig; but we concur in the opinion of the first judge, who held that the charterers were mere temporary owners of the brig, and the master put on board by them, stood to the persons who furnished supplies for the brig, in the same relation, as a master appointed by the owner.
It has been contended, that the plaintiffs charged the *336amount of the disbursements he now claims from the defen-c[ant5 to his employers, the charterers of the brig. For necessary supplies for a vessel, the remedy of the party is against the ship, the master, and owner or charterer. He loses not ' - - either his remedy against the vessel or either ot these persons, ° * t i charging the other; for he may simultaneously or at dii-ferent periods, charge them all, there is no novation by Implication,
For necessary supplies furnish-mastei^thfown6 and the vessel* are cliarliag^eithei the liability of the others is not de-atroyed.
Chymes, for appellant.
Slidell, for appellees.
jj. therefore, ordered, adjudged and decreed, that the judgment of the District Court, he affirmed with costs.